Citation Nr: 0800652	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-42 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected left 
knee disabilities, including status post meniscectomy and 
internal derangement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1966 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the RO 
which denied service connection for a left shoulder 
disability, to include as secondary to the service-connected 
left knee disability.  A personal hearing at the RO was held 
in January 2007.  

By rating action in March 2005, the RO granted service 
connection for an additional disability of the left knee, 
characterized as internal derangement of the left knee and 
assigned a 10 percent evaluation, effective from September 
24, 2003, the date of receipt of the veteran's claim.  
38 C.F.R. § 3.400(b)(2).  In a letter received in April 2005, 
the veteran indicated that he was satisfied with the grant of 
benefits and the combined rating assigned for his left knee 
disability, and did not wish to pursue his appeal for the 
left knee disability any further.  Accordingly, this matter 
is no longer in appellate status and will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's left shoulder disability, status post 
rotator cuff tear and degenerative arthritis, is at least as 
likely as not related to his service-connected left knee 
disabilities, including status post meniscectomy and internal 
derangement.  


CONCLUSION OF LAW

The veteran's left shoulder status post rotator cuff tear and 
degenerative arthritis are proximately due to or the result 
of the service-connected left knee disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.102, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter, dated 
in October 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
the evidence necessary to establish service connection, 
including on a secondary basis, and why the current evidence 
was insufficient to award the benefit sought.  The veteran's 
service medical records and all VA medical records identified 
by him have been obtained and associated with the claims 
file.  The veteran also testified at a hearing at the RO in 
January 2007.  There is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

The veteran contends that he injured his left shoulder when 
his service-connected left knee gave way causing him to fall 
on his left side.  Although the veteran never mentioned that 
his knee gave way when he was first seen by VA for left 
shoulder pain in January 2002, or at the time of his left 
shoulder surgery in June 2002, or when seen by VA in November 
2002; at which time he indicated only that he had slipped on 
ice and fell on his shoulder, he had reported a history of 
his left knee giving way on several occasions prior to his 
fall and left shoulder injury in December 2001.  
Specifically, when seen by VA in October 2000, the veteran 
reported that his left knee gave way on a regular basis since 
his arthroscopic surgery in June 2000, and that he had fallen 
just the week before.  He reported similar problems when seen 
by VA in November 2000, and reported that he had fallen twice 
in one week when seen in December 2000.  

Additionally, in a letter received in October 2007, a private 
physician opined, in essence, that the veteran's left knee 
disability, including meniscectomy and evidence of anterior 
cruciate ligament (ACL) injury on a recent MRI, along with 
his reported history of give way in the left knee was 
entirely consistent with the nature of the knee disability 
and provided a plausible explanation for his left shoulder 
injury.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the facts in this case, there is reasonable doubt as to 
the etiology of the veteran's left shoulder injury.  As the 
medical evidence shows that the veteran had a history of 
falling because of his service-connected left knee giving way 
prior to his left shoulder injury in December 2001, the Board 
will resolve all reasonable doubt in favor of the veteran.  
Accordingly, service connection for a left shoulder 
disability is granted.  


ORDER

Service connection for left shoulder status post rotator cuff 
tear and degenerative arthritis, secondary to the service-
connected left knee disabilities, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


